 

Case 1:19-cr-00541-DKC Document 23-2 Filed 02/14/20 Page 1 of 3

 

April 10, 2017
Monday

 

All Day

12:00 AM - 12:00 AM

All Day

All Day

7:30 AM - 8:40 AM

9:00 AM - 10:00 AM

10:00 AM - 10:30 AM

10:30 AM ~ 17:30 AM

11:30 AM - 12:00 PM

12:00 PM - 8:00 PM

12:00 PM - 4:00 PM

12:00 PM - 3:00 PM

1:00 PM - 4:00 PM

1:00 PM - 2:00 PM

2:00 PM - 14:30 PM

Pugh, Catherine

Russell Powell (Mayor's Office Computer Support) - O00 -- Please contact Chris Austin,
chris.austin@baltimorecity.gov, 301-730-1281, for any IT problems you may have

Tom Stosur - OOO -- Assistant Director Laurie Feinberg will be in charge for Planning,
Laurie feinberg@baltimorecity.gov; For any urgent matters, please call my cell

F

*REMINDER*™ Closed-toe, closed-heel, and <1.5" hael shoes must be worn on the Amazon Tour
**SINE DIE**

Mayor to HOST Breakfast with NAACP -- Mayor's ECR
Contact/Staff/Briefing: Afra.

Mayor to TOUR Amazon Fulfillment Center -- Amazon Fulfillment Center, 2010 Broening Highway,
Baltimore, MD 24224

TRAVEL TIME

Mayor to MEET with Jim Anderson, Bloomberg Philanthropies -- Mayor's Office

FREE TIME

**POST*™ Premium Cigat Retailers Association and International Premium Cigar & Pipe Retailers
Association Sine Die Event -- Annapolis Cigar Company- 121 Main Street Annapolis, MD 21401
**POST** Maryland Chamber of Commerce Sine Die Open House -- 60 West Street, Annapolis, MD 21401
**POST** BCPD Western District Easter Egg Hunt -- Lillfan Jones Recreation Center, 1310 N. Stricker
Street, Baltimore, MD 21217

“POST Law Offices of Alexander & Cleaver 22nd Annual Sine Die Open House -- 54 State Circle,

Annapolis, MD 21401

Mayor to ATTEND Briefing re: Next Steps with the DOJ -- Mayor's ECR
Requestor: Tisha Edwards.

SINE DIE -- Annapolis, MD

 
 

Case 1:19-cr-00541-DKC Document 23-2 Filed 02/14/20 Page 2 of 3

 

April 10, 2017 Continued
Monday

 

 

 

2:30 PM - 3:00 PM

4,00 PM - 8:00 PM

4:30 PM - 11:30 PM

6:00 PM - 7:00 PM

Mayor to RECORD TESTIMONIAL VIDEO with Corrigan Sports re: Baltimore Running Festival -- Mayor's
Ceremonial Room

“POST John Pica & Associates LLC -- State House Inn, 25 State Circle, Annapolis, MD 21401

“POST Capital Strategies. LLC Annual! Sine Die Party -- One State Circle, Annapolis, MD 21401
NOTE: Time in invitation Is 4:30PM til

**POST** Community Seder Baltimore Jewish Council Sine Die Event -- 11 Bladen Street, Annapolis, MD
21401 + Miller 2 West

 

April 11, 2017
Tuesday

 

 

12:00 AM - 12:60 AM

All Day

8:15 AM - 8:30 AM

9:10 AM - 10:00 AM

10:30 AM - 17:00 AM

11:00 AM - 12:00 PM

12:00 PM - 12:30 PM

12:30 PM - 1:30 PM

1:30 PM - 2:00 PM

Pugh, Catherine

Russell Powell (Mayor's Office Computer Support) - O00 -- Please contact Chris Austin,
chris.austin@baltimorecity.gov, 301-730-1281, for any IT problems you may have
Please See Above

Tom Stasur - O00 -- Assistant Birector Laurie Feinberg will be in charge for Planning,
_ Laurie teinberg@baltimorecity.gov; For any urgent matters, please call my cell

Please See Above

Mayor to INTERVIEW with Larry Young

Mayor to PARTICIPATE in Alta 47 Groundbreaking -- Block B, 1520 Season Street, Baltimore, MB 21230

TRAVEL TIME

Mayor to PARTICIPATE in Enoch Pratt Free Library Mobile Jobs Unit Unveiling with Calvin Butler --
Touchpoint, 2401 Liberty Heights Avenue, Baltimore, MD 21215

TRAVEL TIME

Mayor to MEET with UA Real Estate Group re: UA Campus Presentation -- Mayor's ECR

Mayor to MEET with Catalina and Anthony re: Safe City Baltimore -- Mayor's Office
 

 

 

Case 1:19-cr-00541-DKC Document 23-2 Filed 02/14/20 Page 3 of 3

 

 

April 11, 2017 Continued

Tuesday

 

 

2:00 PM - 2:30 PM

2:45 PM - 2:15 PM

3:30 PM - 4:30 PM

5:00 PM - 5:30 PM

6:36 PM - 3:30 PM

Pugh, Catherine

Mayor to MEET with President Hrabowski -- Mayor's Executive Conference Room

Mayor to RECORD Tax Credit PSA -- Charm TV

Mayor to ATTEND Meeting re: Fiscal Year 18 Budget Follow Up -- Mayor's ECR

Mayor to MEET with Tyrone Powers -- Mayor's Office

Mayor to HAVE DINNER with John Frisch and Al Hutchinson -~ Center Club, 100 Light St # 16, Baltimore,
MD 21202
